Case 15-52823   Doc 233-1   Filed 12/17/18 Entered 12/17/18 16:43:16   Desc Exhibit
                                  A Page 1 of 29
Case 15-52823   Doc 233-1   Filed 12/17/18 Entered 12/17/18 16:43:16   Desc Exhibit
                                  A Page 2 of 29
Case 15-52823   Doc 233-1   Filed 12/17/18 Entered 12/17/18 16:43:16   Desc Exhibit
                                  A Page 3 of 29
Case 15-52823   Doc 233-1   Filed 12/17/18 Entered 12/17/18 16:43:16   Desc Exhibit
                                  A Page 4 of 29
Case 15-52823   Doc 233-1   Filed 12/17/18 Entered 12/17/18 16:43:16   Desc Exhibit
                                  A Page 5 of 29
Case 15-52823   Doc 233-1   Filed 12/17/18 Entered 12/17/18 16:43:16   Desc Exhibit
                                  A Page 6 of 29
Case 15-52823   Doc 233-1   Filed 12/17/18 Entered 12/17/18 16:43:16   Desc Exhibit
                                  A Page 7 of 29
Case 15-52823   Doc 233-1   Filed 12/17/18 Entered 12/17/18 16:43:16   Desc Exhibit
                                  A Page 8 of 29
Case 15-52823   Doc 233-1   Filed 12/17/18 Entered 12/17/18 16:43:16   Desc Exhibit
                                  A Page 9 of 29
Case 15-52823   Doc 233-1   Filed 12/17/18 Entered 12/17/18 16:43:16   Desc Exhibit
                                 A Page 10 of 29
Case 15-52823   Doc 233-1   Filed 12/17/18 Entered 12/17/18 16:43:16   Desc Exhibit
                                 A Page 11 of 29
Case 15-52823   Doc 233-1   Filed 12/17/18 Entered 12/17/18 16:43:16   Desc Exhibit
                                 A Page 12 of 29
Case 15-52823   Doc 233-1   Filed 12/17/18 Entered 12/17/18 16:43:16   Desc Exhibit
                                 A Page 13 of 29
Case 15-52823   Doc 233-1   Filed 12/17/18 Entered 12/17/18 16:43:16   Desc Exhibit
                                 A Page 14 of 29
Case 15-52823   Doc 233-1   Filed 12/17/18 Entered 12/17/18 16:43:16   Desc Exhibit
                                 A Page 15 of 29
Case 15-52823   Doc 233-1   Filed 12/17/18 Entered 12/17/18 16:43:16   Desc Exhibit
                                 A Page 16 of 29
Case 15-52823   Doc 233-1   Filed 12/17/18 Entered 12/17/18 16:43:16   Desc Exhibit
                                 A Page 17 of 29
Case 15-52823   Doc 233-1   Filed 12/17/18 Entered 12/17/18 16:43:16   Desc Exhibit
                                 A Page 18 of 29
Case 15-52823   Doc 233-1   Filed 12/17/18 Entered 12/17/18 16:43:16   Desc Exhibit
                                 A Page 19 of 29
Case 15-52823   Doc 233-1   Filed 12/17/18 Entered 12/17/18 16:43:16   Desc Exhibit
                                 A Page 20 of 29
Case 15-52823   Doc 233-1   Filed 12/17/18 Entered 12/17/18 16:43:16   Desc Exhibit
                                 A Page 21 of 29
Case 15-52823   Doc 233-1   Filed 12/17/18 Entered 12/17/18 16:43:16   Desc Exhibit
                                 A Page 22 of 29
Case 15-52823   Doc 233-1   Filed 12/17/18 Entered 12/17/18 16:43:16   Desc Exhibit
                                 A Page 23 of 29
Case 15-52823   Doc 233-1   Filed 12/17/18 Entered 12/17/18 16:43:16   Desc Exhibit
                                 A Page 24 of 29
Case 15-52823   Doc 233-1   Filed 12/17/18 Entered 12/17/18 16:43:16   Desc Exhibit
                                 A Page 25 of 29
Case 15-52823   Doc 233-1   Filed 12/17/18 Entered 12/17/18 16:43:16   Desc Exhibit
                                 A Page 26 of 29
Case 15-52823   Doc 233-1   Filed 12/17/18 Entered 12/17/18 16:43:16   Desc Exhibit
                                 A Page 27 of 29
Case 15-52823   Doc 233-1   Filed 12/17/18 Entered 12/17/18 16:43:16   Desc Exhibit
                                 A Page 28 of 29
Case 15-52823   Doc 233-1   Filed 12/17/18 Entered 12/17/18 16:43:16   Desc Exhibit
                                 A Page 29 of 29
